NUMBER 13-12-00536-CV

                       COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


TV AZTECA, S.A.B. DE C.V.,
PATRICIA CHAPOY, AND
PUBLIXMAN, S.A. DE C.V.,                                   Appellants,

                                   v.

GLORIA DE LOS ANGELES
TREVINO RUIZ, INDIVIDUALLY
AND ON BEHALF OF HER MINOR
CHILD, ANGEL GABRIEL DE JESUS
TREVINO, AND ARMANDO ISMAEL
GOMEZ MARTINEZ,                                            Appellees.


                 On appeal from the 139th District Court
                       of Hidalgo County, Texas.


                     MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez
        Appellants, TV Azteca, S.A.B. de C.V., Patricia Chapoy, and Publimax, S.A. de

C.V. (the “Media Defendants”), complain in this accelerated interlocutory appeal that the

trial court erred in denying their special appearance in a suit brought by appellees,

Gloria de los Angeles Trevino Ruiz (aka “Gloria Trevi”), individually and on behalf of her

minor child, Gabriel de Jesus Trevino, and Armando Ismael Gomez Martinez (the “Trevi

Parties”). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (West 2008); TEX. R.

APP. P. 28.1.      Appellants contend by five issues, that the trial court erred by:                    (1)

denying their special appearance; (2) finding that it had specific jurisdiction over the

Media Defendants; (3) finding that it had general jurisdiction over the Media Defendants;

(4) finding that exercising personal jurisdiction over the Media Defendants would not

offend traditional notions of fair play and substantial justice; and (5) overruling the

appellants’ objections to the affidavit testimony of Francisco Peña1, the affidavit and

deposition testimony of Patti Sunday, the deposition testimony of Othon Frias Calderon,

and the deposition testimony of Vicente Diaz. We affirm.

                                    I.       STANDARD OF REVIEW

        Whether the trial court has personal jurisdiction over a defendant is a question of

law. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). The

plaintiff bears the initial burden of pleading “sufficient allegations to bring a nonresident

defendant within the provisions of the [Texas] long-arm statute.” Id. at 793. However,

when a defendant files a special appearance, he assumes the burden of negating all

bases of personal jurisdiction asserted by the plaintiff. Moki Mac River Expeditions v.

        1 We have not reviewed Peña’s affidavit for purposes of this appeal. Therefore, we need not
consider whether the trial court improperly overruled appellants’ objections to Peña’s affidavit. See TEX.
R. APP. P. 47.1 (stating that an appellate court must address every issue necessary for final disposition of
appeal).


                                                         2
Drugg, 221 S.W.3d 569, 574 (Tex. 2007); BMC Software, 83 S.W.3d at 793; El Puerto

de Liverpool, S.A. de C.V. v. Servi Mundo Llantero, S.A. de C.V., 82 S.W.3d 622, 628

(Tex. App.—Corpus Christi 2002, pet. dism’d w.o.j.). The trial court determines the

special appearance by referring to the pleadings, any stipulations made by and between

the parties, any affidavits and attachments filed by the parties, discovery, and any oral

testimony. TEX. R. CIV. P. 120a(3).

      When the trial court issues findings of fact and conclusions of law, we may

review the findings of fact for legal and factual sufficiency. BMC Software, 83 S.W.3d at

794. We review a trial court’s legal conclusions de novo. Moki Mac, 221 S.W.3d at 574

(citing BMC Software, 83 S.W.3d at 794). The appellant may not challenge the trial

court’s conclusions of law as factually insufficient; however, the appellate court may

“review the trial court’s legal conclusions drawn from the facts to determine their

correctness.” Id.

      If the trial court does not issue findings of fact and conclusions of law, we must

imply all facts necessary to support the judgment if those facts are supported by the

evidence. BMC Software, 83 S.W.3d at 795 (citing Worford v. Stamper, 801 S.W.2d
108, 109 (Tex. 1990); Zac Smith & Co. v. Otis Elevator Co., 734 S.W.2d 662, 666 (Tex.

1987); In re W.E.R., 669 S.W.2d 716, 717 (Tex. 1984)). “When . . . the trial court does

not issue fact findings, we presume that the trial court resolved all factual disputes in

favor of its ruling.” Glattly v. CMS Viron Corp., 177 S.W.3d 438, 445 (Tex. App.—

Houston [1st Dist.] 2005, no pet.) (citing Am. Type Culture Collection, Inc. v. Coleman,

83 S.W.3d 801, 805–06 (Tex. 2002)). However, “we review de novo if the underlying

facts are undisputed or otherwise established.”        Preussag Aktiengesellschaft v.



                                               3
Coleman, 16 S.W.3d 110, 113 (Tex. App.—Houston [1st Dist.] 2000, pet. dism’d w.o.j.).

Any implied findings are not conclusive and may be challenged for legal and factual

sufficiency if the appellate record contains the reporter’s and clerk’s records. Id. “For

legal sufficiency points, if there is more than a scintilla of evidence to support the

finding, the no evidence challenge fails.” Id.

                              II.    PERSONAL JURISDICTION

       Texas courts have personal jurisdiction over a nonresident defendant only if it is

authorized by the Texas long-arm statute, see TEX. CIV. PRAC. & REM. CODE ANN. §

17.042 (West 2008), which allows Texas courts to exercise personal jurisdiction over

nonresident defendants who are doing business in Texas.            Id.; BMC Software, 83
S.W.3d at 795. The Texas long-arm statute sets out several activities that constitute

“doing business” in Texas; however, the list is not exclusive, and Texas’s long arm

statute’s “broad language extends Texas courts’ personal jurisdiction ‘as far as the

federal constitutional requirements of due process will permit.’”       BMC Software, 83
S.W.3d at 795 (quoting U-Anchor Adver., Inc. v. Burt, 553 S.W.2d 760, 762 (Tex.

1977)). Therefore, “the requirements of the Texas long-arm statute are satisfied if the

exercise of personal jurisdiction comports with federal due process limitations.” CSR

Ltd. v. Link, 925 S.W.2d 591, 594 (Tex. 1996).

       Under the Due Process Clause of the Fourteenth Amendment of the United

States Constitution, a Texas court has personal jurisdiction over a nonresident

defendant when (1) the nonresident defendant has established minimum contacts with

the forum state, and (2) the exercise of jurisdiction does not offend “traditional notions of

fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316



                                                 4
(1945); BMC Software, 83 S.W.3d at 795; see U.S. CONST. amend. XIV, § 1. “The

exercise of personal jurisdiction is proper when the contacts proximately result from

actions of the nonresident defendant which create a substantial connection with the

forum state.” Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815
S.W.2d 223, 226 (Tex. 1991).

          Minimum contacts may be found when the nonresident defendant purposefully

avails himself of the privileges and benefits inherent in conducting business in the forum

state.2     Moki Mac, 221 S.W.3d at 575 (“[A] defendant must seek some benefit,

advantage or profit by ‘availing’ itself of the jurisdiction.”) (quoting Michiana Easy Livin’

Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005)); Michiana, 168 S.W.3d at 784

(“For half a century, the touchstone of jurisdictional due process has been ‘purposeful

availment.’”); see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–75 (1985).

Minimum contacts with the forum state may establish either specific or general

jurisdiction over the nonresident defendant. Helicopteros Nacionales de Colombia, S.A.

v. Hall, 466 U.S. 408, 414 (1984). There is specific jurisdiction over the nonresident

defendant if the defendant purposefully directed his activities at residents of Texas and

the litigation arose from or related to those contacts. See Burger King, 471 U.S. at 472;

Helicopteros, 466 U.S. at 414; Guardian Royal, 815 S.W.2d at 227. In other words,

there must be a substantial connection between the nonresident defendant’s contacts


         2 In determining whether purposeful availment has occurred, there are three considerations.

Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (2005). First, we consider only the
nonresident defendant’s contacts with the forum state. Id. (quoting Burger King Corp. v. Rudzewicz, 471
U.S. 462, 475 (1985) (“This ‘purposeful availment’ requirement ensures that a defendant will not be haled
into a jurisdiction solely as a result of . . . the ‘unilateral activity of another party or a third person.’”)).
Second, we consider whether the contacts were purposeful and not “random, isolated, or fortuitous.” Id.
Finally, we consider whether the nonresident defendant sought “some benefit, advantage, or profit by
‘availing’ itself of the jurisdiction.” Id.


                                                            5
and the operative facts of the litigation. Moki Mac, 221 S.W.3d at 585. The forum state

has general jurisdiction over the nonresident defendant if the defendant’s contacts in the

forum state are continuous and systematic. BMC Software, 83 S.W.3d at 796. General

jurisdiction allows the forum state to exercise personal jurisdiction over the defendant

“even if the cause of action did not arise from or relate to activities conducted within the

forum state.” Id.

                    III.   PERSONAL JURISDICTION IN DEFAMATION SUITS

       In determining whether the nonresident defendant that is sued for defamation

has had minimum contacts with the forum state, the United States Supreme Court has

provided a framework for courts to follow. See Calder v. Jones, 465 U.S. 783 (1983);

Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1983).       In Keeton, the United States

Supreme Court overturned the lower court’s dismissal of the plaintiff’s libel cause of

action against the publisher of a magazine. Keeton, 465 U.S at 772. The plaintiff, who

was not a resident of New Hampshire, sought relief in New Hampshire because the

statute of limitations had run in her home state. Id. at 773. The Supreme Court held

that the defendant’s “regular circulation of magazines in [New Hampshire] is sufficient to

support an assertion of jurisdiction in a libel action based on the contents of the

magazine.” Id. at 773–74. The Court citing the lower court’s findings stated that “[t]he

general course of conduct in circulating magazines throughout the states was

purposefully directed at New Hampshire, and inevitably affected persons in the state.”

Id. at 774. The Court explained that

               [s]uch regular monthly sales of thousands of magazines cannot by
       any stretch of the imagination be characterized as random, isolated, or
       fortuitous.    It is, therefore, unquestionable that New Hampshire’s
       jurisdiction over a complaint based on those contacts would ordinarily

                                                6
       satisfy the requirement of the Due Process Clause that a State’s assertion
       of personal jurisdiction over a nonresident defendant be predicated on
       ‘minimum contacts’ between the defendant and the State.

Id.

       The Supreme Court explained that the plaintiff’s lack of contacts with the forum

state did not defeat jurisdiction because we analyze the relationship among the

defendant, the forum state, and the litigation. Id. at 775–76. The Court found the

plaintiff’s claims that she suffered damages in multiple states relevant to the question of

whether it was “fair” to compel the defendant to defend a multi-state suit in New

Hampshire. Id. at 776. However, the Supreme Court held her multi-state claims did not

defeat New Hampshire’s jurisdiction over the defendant because New Hampshire had a

legitimate interest in holding the defendant answerable on a claim related to the

defendant’s activities of circulating its magazine in that state. Id. The Court explained

that New Hampshire has a significant interest in redressing injuries that actually occur

within its borders. Quoting Leeper v. Leeper, 114 N.H. 294, 298 (1974), the Supreme

Court stated:

       A state has an especial interest in exercising judicial jurisdiction over
       those who commit torts within its territory. This is because torts involve
       wrongful conduct which a state seeks to deter, and against which it
       attempts to afford protection, by providing that a tortfeasor shall be liable
       for damages which are the proximate result of his tort.

Keeton, 465 U.S. at 776 (internal citations omitted).      The Court explained that this

interest “extends to libel actions brought by nonresidents” and that New Hampshire has

an interest in discouraging the deception of its citizens in a libel action.     Id.   The

Supreme Court said, “False statements of fact harm both the subject of the falsehood

and the readers of the statement” and “there is no constitutional value in false



                                                7
statements of fact.”     Id. (emphasis in original).         The Court determined that New

Hampshire had an interest in remedying an injury that in-state libel caused within its

borders to a nonresident and that “the tort of libel is generally held to occur wherever

the offending material is circulated.” Id. at 776–77.

       Noting that the defendant had “chosen to enter the New Hampshire market[,]” the

Court concluded that the defendant could be “charged with knowledge of its laws.” Id.

at 779. The defendant’s activities could not be regarded as continuous and systematic

and were not so substantial as to support jurisdiction over a cause of action unrelated to

its activities in New Hampshire. Id. However, the defendant was “carrying on a ‘part of

its general business’ in New Hampshire, and that [was] sufficient to support jurisdiction

when the cause of action [arose] out of the very activity being conducted, in part, in New

Hampshire.” Id. at 779–80.

       The Supreme Court recognized that in some situations, the plaintiff’s residence

may be relevant to a minimum contacts analysis because the relationship between the

defendant and the plaintiff’s residence may “enhance” the defendant’s contacts with the

forum state, especially if the plaintiff’s residence is the focus of the defendant’s activities

related to the suit. Id. at 780.   However, an appellate court is not required to take the

plaintiff’s residence into consideration when determining whether the defendant has had

minimum contacts with the forum state.         Id.       This is because the plaintiff’s lack of

residence “will not defeat jurisdiction established on the basis of [the] defendant’s

contacts.” Id. The Court concluded that when a defendant has “continuously” and

deliberately “exploited” a forum state’s market, “it must reasonably anticipate being

haled into court there in a libel action based on the contents of its magazine.” Id. at



                                                     8
781. The Court stated, “There is no unfairness in calling [a defendant] to answer for the

contents of [its] publication wherever a substantial number of copies are regularly sold

and distributed.” Id.

       In Calder v. Jones, the Supreme Court found that California had personal

jurisdiction over an editor and writer for the National Enquirer who were based in

Florida. 465 U.S. at 790. At the time, Shirley Jones was an entertainer living and

working in California, and the National Enquirer published allegedly defamatory

statements about her. Id. at 788–89. The Supreme Court found that California was the

focal point of the published story and the harm was suffered in California. Id. at 789.

Thus, the Court stated that California had jurisdiction based on the “effects” of the

defendants’ Florida conduct in California. Id. The Supreme Court explained that (1) the

story concerned the California activities of a California resident, (2) the plaintiff’s career

was centered in California, (3) the article was drawn from California sources, and (4) the

brunt of the harm was felt in California. Id. at 788–89.

       The Calder defendants argued that they were similar to welders who had built a

boiler in Florida and who had no control over where the manufacturer sold the boilers.

Id. at 789. The Supreme Court rejected that argument because according to the Court,

the defendants were not charged merely with untargeted negligence. Id. Instead, the

defendants had been charged with intentional and tortious actions expressly aimed at

California. Id. The Supreme Court stated that the defendants knew that the brunt of the

injury would be felt by Jones in the state in which she lives and works and in which the

National Enquirer had its largest circulation. Id. Under the circumstances, the Supreme

Court found that the defendants must have “reasonably anticipate[d] being haled into [a]



                                                 9
court [where the plaintiff lived and worked and the publication was disseminated]” to

answer for the truth of the statements made in their article.       Id. at 789–90.   The

Supreme Court reasoned that in the case of an intentional tort, such as defamation, an

individual injured in California should not be required to seek redress from persons who,

though remaining in Florida, knowingly cause the injury in California. Id. at 790.

                                  IV.    THE EVIDENCE

       The Trevi Parties sued appellants for defamation, libel per se, slander,

defamation per se, business disparagement, civil conspiracy, and tortious interference

with existing and prospective contracts and business relationships. The Trevi Parties

claimed that appellants allegedly broadcast defamatory statements about them on their

television programs.    In their joint special appearance, TV Azteca, S.A.B. de C.V.

(“Azteca”) and Chapoy asserted that they are not residents of Texas, that they have not

had minimum contacts with Texas allowing jurisdiction in Texas, the trial court lacked

specific and general jurisdiction over them, and jurisdiction over them would offend

traditional notions of fair play and substantial justice.   Azteca stated that it is not

registered to do business in Texas and that it is an entity that has not been formed

under the laws of Texas. Azteca and Chapoy challenged all of the bases for jurisdiction

listed in the Texas long-arm statute.

       Chapoy stated that she is a citizen and resident of Mexico employed by a

Mexican corporation. Chapoy claimed that her “intended viewership includes primarily

Mexican viewers, not viewers in Texas.” Chapoy asserted that the evidence presented

showed that she has not (1) engaged in business in Texas; (2) agreed to be subject to

jurisdiction in Texas; (3) appointed an agent for service of process in Texas; (4) ever



                                               10
maintained a place of business in Texas; (5) owned property in Texas; (6) owed or paid

any taxes to the State of Texas or any of its political subdivisions; (7) filed a lawsuit in

Texas; or (8) been a party to a lawsuit other than the current action.

       In its special appearance, Publimax stated that: (1) it is an entity formed under

the laws of Mexico; (2) it was not formed under Texas laws; (3) it was not registered to

do business in Texas (4) it did not have employees, agents, or assets, representatives,

or offices in Texas; (5) it did not engage in business in Texas; (6) it did not agree to be

subjected to jurisdiction in Texas; (7) it had not appointed an agent for service of

process in Texas; (8) it had not maintained a place of business in Texas, owned

property in Texas, or owed or paid any taxes to Texas or any of its political subdivisions;

(9) it had not “aim[ed] or target[ed] any alleged defamatory broadcast to the State of

Texas”; and (10) it had not “create[d], [written], or produce[d] any allegedly defamatory

broadcast.” Publimax acknowledged that it operated “over-the-air television channels 7

and 13 in Monterrey, Mexico” but alleged that “pursuant to an agreement with the owner

of those stations, the programming broadcast over those channels is directed at viewers

in the northeast zone of Mexico not Texas.” Publimax stated that “[c]hannels 7 and 13

in Monterrey are licensed for broadcast by the Mexican government, not the U.S.

Federal Communications Commission.”           Publimax recognized that households in

southern Texas are capable of receiving transmission of broadcasts from channels

seven and thirteen, but it claimed that it had not “engage[d] in purposeful attempts to do

business in south Texas through programming targeted or directed to south Texas.”

Publimax also stated that it did not have sufficient minimum contacts with Texas

conferring jurisdiction to a Texas court.



                                                11
       Regarding general jurisdiction, appellants stated that the Trevi Parties

“acknowledge[d] that [they] do ‘not maintain a registered agent for service of process in

Texas.’”      Appellants claimed that the Trevi Parties’ accusation that they are “doing

business in the State of Texas and [were] at all times material hereto doing business in

Texas” was conclusory and did not constitute evidence of continuous and systematic

contacts sufficient to vest the trial court with jurisdiction over them. Appellants alleged

that the Trevi Parties failed to state which defendant actually broadcast the television

programs in Texas, which gave rise to the Trevi Parties’ causes of action. Finally,

appellants claimed that even if Azteca broadcast the television programs at issue, that

fact alone is not sufficient to confer general jurisdiction in Texas.

       Regarding specific jurisdiction, appellants stated that the Trevi Parties’ allegation

that they had directed their activities to Texas residents was vague and the type of

evidence rejected by the Texas Supreme Court. Appellants argued that even if Azteca

broadcast its programs to Texas, those broadcasts were incidental and not directed to

the state of Texas.            Finally, appellants asserted that vesting a Texas court with

jurisdiction over them would offend traditional notions of fair play and substantial

justice.3

       Azteca and Chapoy attached Othon Frias Calderon’s and Chapoy’s affidavits to

their joint special appearance wherein Calderon stated that he is employed as an

“attorney-in-fact” for Azteca and is “familiar with and [has] knowledge of [Azteca’s]

business.” Calderon stated:

       I have knowledge that the intention of [Azteca] in supervision, producing
       and conducting the television programming at issue in this lawsuit was to

       3    On appeal, appellants have not challenged the sufficiency of the Trevi Parties’ pleadings.


                                                          12
        accurately inform in a truthful, objective and professional manner about
        the matters reported therein. The programs contain reporting and
        commentary on the legal proceedings related to Gloria Trevi and Sergio
        Andrade, among others, which occurred mainly in Mexico, Europe, and
        Brazil, and have no relationship to the State of Texas. The producers,
        reporters and investigators involved in the production of programs did not
        include or discuss any act or event taking place in the State of Texas and
        did not rely on any sources in the State of Texas. All of the work on the
        subject broadcasts was performed and conducted in Mexico.

        In her affidavit, Chapoy stated that she is a resident of Mexico and has never

been a resident of Texas. Chapoy said that she serves as director of entertainment for

Azteca. According to Chapoy, she intends that viewers of the programs she produces

consist of Mexican citizens, and she does not intend for residents of Texas to view her

reports. Chapoy stated, “The report that I understand to be the subject of Plaintiff’s

Original Complaint [was] investigated, written and prepared by me and colleagues

working in Mexico.        All of my work on the subject broadcasts were performed and

conducted in Mexico.” Chapoy said that she intended to “accurately” inform her viewers

about the matters reported in the broadcasts that “focused on cases and legal

proceedings involving Gloria Trevi which took place in Mexico, Europe and Brazil and

not in the State of Texas.” According to Chapoy, the reports “did not discuss any Texas

events involving Ms. Trevi or others and did not rely on any sources in the State of

Texas.”

        Publimax offered the affidavit of Vicente Diaz Charles (“Diaz”).4 Diaz works as

the controller at Publimax. Diaz denied that Publimax has engaged in any acts listed in

the Texas long-arm statute. Diaz stated:



        4 Diaz is also referred to as “Vicente Diaz” in the record. We will refer to him as “Diaz” because

during his deposition, the attorneys referred to him as “Mr. Diaz.”


                                                       13
       The television programming that is the subject of the Petition was not
       created, written or produced by Publimax. Publimax did not have any
       responsibility for or role in preparing the content of that programming and
       did not exercise any editorial control or decision making regarding that
       content. Publimax did not aim or target any alleged defamatory broadcast
       to the State of Texas. The subject programming originated from a national
       Mexican television network which was responsible for creating the content
       of the programming and which exercised editorial control over the content
       of the programming. Publimax operates over-the-air television Channels 7
       and 13 in Monterrey, Mexico pursuant to an agreement with the owner of
       those stations; however, the programming broadcast over those channels
       is directed at viewers in the northeast zone of Mexico, not Texas.
       Channels 7 and 13 in Monterrey are licensed for broadcast by the
       Mexican government, not the U.S. Federal Communications Commission.

              ....

       Although some households located in south Texas may have the
       capability of receiving the over-the-air television signal of channels 7 and
       13 in Monterrey operated by Publimax as a result of signal “spill-over”, that
       is the result of the over-the-air signal following the law of physics, not
       man-made laws as to borders and jurisdiction. Publimax has not and
       does not engage in purposeful attempts to do business in south Texas
       through programming targeted or directed to south Texas.

       Appellants attached excerpts from depositions of Trevino, Calderon, Chapoy,

Diaz, and Armando Ismael Gomez to their designation of deposition testimony,

additional affidavits and expert witnesses in support of special appearances. To their

response to appellants’ special appearances, the Trevi Parties attached excerpts from:

(1) Diaz’s depositions taken on November 15, 2011 and March 8 and 9, 2012 with

deposition exhibits; (2) Calderon’s deposition with exhibits; (3) Chapoy’s deposition with

exhibits; (3) Trevi’s deposition; (4) Laura Cantu’s deposition; and (5) Patti S. Sunday’s

deposition. The Trevi Parties also offered a variety of documents, including among

other things: (1) Francisco J. Peña Valdés’s affidavit; (2) Patti S. Sunday’s affidavit; (3)

Trevi’s affidavit; (4) portions of TV Azteca’s 2005, 2006, 2007, 2008, and 2009 annual

reports; (5) documents in a lawsuit filed by a Texas resident against Publimax and its

                                                14
employee; (6) a “Linkendine” profile of TV Azteca’s manager of editing, post production,

and signal distribution, Omar Garza Galvan, and an invoice; (7) a printout of pages from

TV Azteca Noreste’s website; (8) Rebecca Vela’s affidavit; (9) Raymond L. Thomas’s

affidavit; and (10) Vanessa Villegas’s affidavit.

       Both the Trevi Parties and appellants provided excerpts of Trevi’s deposition.5

During her deposition, Trevi testified that she lives in McAllen, Texas and is in the

United States under a work visa. Trevi testified that she viewed one of the broadcasts

containing the allegedly defamatory statements at her mother-in-law’s home in McAllen.

Trevi claimed she sued appellants in Texas because the defamatory statements

harmed her and her family economically in Texas. Trevi stated that she lost business in

Texas due to the broadcasts.

       Trevi stated that she did not know whether appellants “did anything in Texas to

prepare” the allegedly defamatory broadcasts and did not know if the preparation of the

broadcasts occurred in Mexico. Trevi agreed with appellants’ attorney that several of

the alleged defamatory remarks concerned incidents that occurred in Mexico and had

not occurred in Texas.           She also agreed that several of the remarks concerned

incidents that occurred in Brazil. Trevi stated that she did not know where the programs

“aired.” Trevi could not say whether Chapoy made the allegedly defamatory statements

in Mexico. Trevi explained:

       Well, look, I saw it here [in Texas]. I saw it here on TV Azteca, and I do
       not know where this woman records her show or where the people who
       are being interviewed are. But they pay a lot of money to people to give
       interviews to defame me and they have even said that in their own show.



       5   We have summarized the portions of Trevi’s deposition provided by both sides together.


                                                       15
      I don’t know where she is recording her show or where these people who
      are being interviewed are or where the reporters are when these
      interviews are taking place. I know that I saw it here in McAllen. I actually
      don’t watch TV Azteca, but people who saw it called me up and told me to
      turn to that channel to—to watch it because they were attacking me.

              ....

      I don’t want to make any assumptions. I don’t want to say “yes” or “no.” I
      simply saw this woman making the statements. I don’t know where she is
      recording her show.

      Appellants’ attorney asked Trevi to explain what she saw including the title of the

program and the date that it ran. Trevi responded:

      Well, in the show Ventaneando, I don’t remember the exact date. I
      received a call from Aunt Mapy and from my Aunt Luisa. The calls were
      minutes apart. I don’t remember who called first, but they called to say
      that they were talking about me on TV Azteca because they live here. So
      I changed the channel and I saw that they were advertising this series, this
      show that was a series saying something like ten years after my release.

      And statements were being made by people with interest in that
      advertising. People who are interested to cause me harm, and [Pati]
      Chapoy was giving credibility to those statements and making affirmations
      about what was being said. There were also reporters talking about it as
      well. They were advertising this series of shows that were supposed to be
      talking about something like the dark side of my release, and they were
      making affirmation or supporting all these false statements about me.

      These false statements and a good portion of them are right there from
      the beginning of the lawsuit that I personally saw myself and some from
      around midway into the lawsuit.

Trevi testified that her Aunt Luisa lives in McAllen “very close to [her] mom’s house.”

However, Trevi did not know the address. Trevi believed that she saw the program

sometime in 2009 before she filed the lawsuit.

      Trevi stated that she does not know where Publimax’s regular place of business

is located.   When asked if appellants interviewed her in Texas regarding the

complained-of broadcasts, Trevi replied, “No.” Trevi acknowledged that Chapoy had

                                                 16
previously interviewed her in Mexico and that she has never met or seen Chapoy in

Texas. When asked if any of appellants’ sources were interviewed in Texas, Trevi

responded, “I cannot say ‘yes’ or ‘no’ because I don’t have a certainty. I do not know

where those statements were made by them. I am not certain as to whether they were

made here [in Texas] or over there [in Mexico].” In response to whether she had seen

or met a representative from Publimax in Texas before her deposition, Trevi said, “Well,

I—I couldn’t say because I have seen reporters and people from TV Azteca here.” Trevi

stated that she had not met or seen Chapoy in Texas.

      When asked if she had ever been interviewed by any employee or representative

of TV Azteca in Texas, Trevi replied, “They have tried, but I have not agreed to give

them an interview.” Trevi explained, “During public activities that I might be involved in

or they—they have tried to intercept me at a restaurant or when my son was born.”

When asked if she had “contact with TV Azteca in Texas,” Trevi said, “I have not

accepted their coming close to me.” Appellants’ attorney asked, “Right. Which means

that you never have had any contact with TV Azteca in Texas, correct?”              Trevi

responded, “That’s incorrect. They have approached me, putting their microphones in

front of my face; and I have refused to give them an interview.” When asked to provide

details of one incident where this occurred in Texas, Trevi stated, “At the hospital after

my son was born. They have tried it [with] my family at my mom’s different houses, at

Tony Roma’s restaurant some years ago, at the airport. On several occasions before

filing this lawsuit.” Appellants’ attorney asked Trevi why she believed TV Azteca knew

where she lived despite her testimony that she did not divulge that information to the

public. Trevi replied, “Because as I said before, they were practically camping outside



                                               17
my mom’s house. And they themselves say it that way in some of the shows: ‘We are

right here, right outside Gloria Trevi’s mother’s house.’”

       When appellants’ attorney asked why Trevi brought her lawsuit in Texas, Trevi

responded:

       Well, I am filing this lawsuit, as you can see, because of the harm that has
       been caused to me. These people know, they have made the statements
       and these broadcasts knowing that I live in McAllen, and they are making
       the shows where they get broadcasted here in the state and they get
       broadcasted all over the United States. It doesn’t only harm me, but it—
       also my family and also my—my work.

       These people very well know those shows and those statements get
       broadcasted here. And I am not doing this—I’m not filing this lawsuit
       because I’m angry, but it’s out of love and protection for my children.
       Because this doesn’t only hurt me, but it hurts them as well. They suffer
       from comments made in school.

       And independently from the harm to my work, these people and this
       company have caused fear upon me, fear for my freedom. My freedom is
       again being threatened, and they are doubting and putting my innocence
       and acquittal to be judged by others.

       These shows are—were seen here. I saw them here. I heard about them
       here while I was here in my house. I have a son who is from here, from
       McAllen, and my children are here studying here in McAllen. So that’s
       why I decided to get legal help here in the United States because I believe
       in the justice of this country.

Appellants’ attorney objected to Trevi’s response on the basis that it was nonresponsive

and asked her “You made reference to—that the Defendants allegedly know that you

live in McAllen. What evidence do you have of that?” Trevi responded:

       Well, I am being followed or prosecuted by them, by the reporters and
       their cameras. Even when my son was born that was mentioned earlier
       and also commented earlier about my husband’s problem. They are
       making an effort to document with their comments my husband’s
       problems, and they very well know and it is very clear that they know that
       I’m here in McAllen, in the United States.

              ....

                                                18
              I am not assuming that [they know]. I know they know that I live
      here.

      Trevi testified that while watching TV, she saw that a reporter from TV Azteca

named Laura Suarez was following her and her family in Texas. Appellants’ attorney

asked, “Have you ever seen Laura Suarez physically present through your own eyes in

Texas? Yes or no?” Trevi said, “When I see a TV Azteca camera, I turn around. I do

not face the camera. I have—but I have been told that she has been present, both by

my family and by the people who are accompanying me. So, I don’t face the camera. I

don’t look at the reporter.”   Trevi clarified that she did not believe she had ever

personally seen Laura Suarez in Texas.

      Trevi explained how she was harmed in Texas as follows:

      Well, there have been issues about concerts, concerts that were being
      prepared, things were being prepared for the concerts; and after these
      comments, everything got cut off.

      I have been having a real problem registering my children to a club. I
      want to be with them in a club here in Texas, and we have not been
      accepted because of all these things that were said about me.

              ....

      These concerts were not only here [in McAllen], but also in other cities
      such as Houston, San Antonio, Dallas. Independently from the economic
      harm, maybe the economic issue is most important to TV Azteca, but
      there’s also psychological harm to my children. Emotional distress or
      harm to me and—and my family, among others.

              ....

      [C]omparing my normal activity after I retook my career, my artistic career
      both in Mexico and the United States, the number of concerts that—that I
      was having changed after this interview—rather, these shows that were
      broadcasted. Projects such as an energy drink that was stopped and
      other projects that had to do with perfumes and using my image. All this
      stopped.



                                             19
                  ....

        I knew that we were preparing for appearances, for a tour in Texas. And it
        didn’t happen after the broadcast.

        At his deposition, Calderon testified that TV Azteca “operates a national TV

station—Mexican TV station.” When asked if TV Azteca has an ownership interest in

several different companies, Calderon replied, “Yes.”6 However, according to Calderon

those companies are not related to the operation of the national television station.

Calderon agreed with the Trevi Parties’ attorney’s statement that Azteca America is a

“wholly-owned subsidiary of TV Azteca” and said that Azteca America is an American

company.7 The Trevi Parties’ attorney asked if TV Azteca owned “the channel known

as Azteca 13,” and Calderon responded, “They are not the owners, but they have a

license to operate from—from the Mexican government.”                      When asked who owns

Azteca 13, Calderon said, “The owner of the station concessions is the Mexican

government.” Calderon stated that TV Azteca also has a license to operate Azteca 7

and that although he did not know the number of television stations TV Azteca has a

license to operate, he thought there were “several around the Mexican Republic.” The

Trevi Parties’ attorney told Calderon she understood that TV Azteca had licenses to

operate over 300 television stations in Mexico. Calderon responded that he thought

“there are less” and that all of the stations “are the property of the Mexican

government.”8


        6 The Trevi Parties and appellants attached portions of Calderon’s deposition to their respective

motions and responses. We have reviewed and summarized the excerpts of Calderon’s deposition
provided by the Trevi Parties and appellants together.
        7Calderon stated that he did not believe that TV Azteca owned any other American companies
besides Azteca America.
        8   We note that appellants complain on appeal that the trial court overruled their objections to

                                                        20
       When asked if TV Azteca owned or operated the television station Azteca

Noreste, Calderon said, “I understand that TV Azteca Noreste doesn’t exist; and about

Publimax, we have no ownership.” Calderon stated that “at present” as he understood

it, TV Azteca did not have any ownership interest in the name TV Azteca Noreste.

When asked if TV Azteca had ever owned an interest in TV Azteca Noreste, Calderon

replied, “As I understand it, and I see that it doesn’t exist, I would need to review

documents from the past.”

       Calderon explained that TV Azteca has an agreement with Publimax which limits

where Publimax can broadcast TV Azteca’s programming to three Mexican states of

Nuevo Leon, Coahuila, and Tamaulipas. Calderon stated that Publimax is the only

company allowed to broadcast TV Azteca programming in those states and that

Publimax pays TV Azteca a fee for the broadcasting rights.

       Calderon testified that some of the programs that are broadcasted by Publimax

on TV Azteca 7 and 13 “are produced by TV Azteca [and] are the property of TV

Azteca.     Others, they are bought programs from other companies from different

countries.”     Calderon stated that TV Azteca owned the right to the programs,

“Ventaneando,” “Ojo del Huracan,” and “Vidas al Limite.”

       Calderon stated that there is no agreement between TV Azteca and Publimax for

Publimax to broadcast TV Azteca’s programs in the United States of America. Calderon

said, “I understand that in order to be able to broadcast in the U.S., you [are] require[d]


pages 25–27 and 32 of Calderon’s deposition testimony. Appellants also complain that the trial court
should not have considered evidence that a TV Azteca reporter attended the Super Bowl in 2011.
However, we have not considered the above-mentioned testimony and documents in our determination of
whether the trial court should have granted appellants’ special appearance. Therefore, we need not
determine whether it was error for the trial court to overrule appellants’ objections to this portion of
Calderon’s deposition. See TEX. R. APP. P. 47.1.


                                                      21
[to have] a license or a permit from the F—FCC, which is the telecommunications

authority in the United States.” Calderon said that TV Azteca does not own any towers

in the United States and “only has licenses in Mexico.” When asked, “The towers that

transmit the signal from television, TV Azteca that are located in Mexico, is that signal

broadcast into the United States,” Calderon replied, “Not that I know of. I’m not a

technician, neither I know too much about technology; but there is—it’s possible, or I

have heard that the signals can be—expanded . . . without anybody’s control.” When

asked if TV Azteca’s signal is transmitted to Texas, Calderon clarified that TV Azteca’s

signals are transmitted only in Mexico but that it is possible that “due to technical

issues” the signal may be transmitted to “other places.”

      Calderon testified that TV Azteca neither owns nor operates any television

stations in the United States of America. When asked if the programs produced by TV

Azteca are shown in the United States, Calderon responded, “It’s possible.” When

asked if Publimax broadcasts programming from TV Azteca, Calderon replied, “They

can.” The Trevi Parties’ attorney asked Calderon if that programming is broadcast in

the United States through Azteca America, and Calderon stated that “TV Azteca gives

license to Azteca America for certain programs in the United States.” Calderon did not

know whether TV Azteca received any portion of the income from Azteca America’s

programming.    Calderon did not “think” that TV Azteca received any portion of the

income from advertisements on Azteca America.

      Calderon’s affidavit stated that “TV Azteca operates television stations in Mexico

pursuant to a concession issued by the government of . . . Mexico.”        According to

Calderon’ affidavit, TV Azteca had never had a license to operate in the United States of



                                               22
America and produces programs only for audiences in Mexico. Calderon stated that

“Azteca International Corporation [(“AIC”)] is a wholly-owned subsidiary of TV Azteca”

that is organized under the laws of Delaware with its headquarters in California.

Calderon said that AIC is a separate entity from TV Azteca and that TV Azteca has

“contributed content licenses to AIC,” which “allowed AIC to broadcast certain TV

Azteca-owned programs, including ‘Ventaneando,’ and to use certain intellectual

property of TV Azteca in the United States.” Calderon stated that “AIC uses this license

to retransmit certain TV Azteca programming for distribution in the United States and to

market itself in the United States. For instance, pursuant to the license, AIC utilizes

original content from TV Azteca as ‘Ventaneando’ in order to distribute through its

affiliates in the United States, a program known as ‘Ventaneando America.’”

      At his deposition, Calderon stated that to his knowledge, TV Azteca did not have

any contracts with Echostar, Dish Network, or Direct TV in Texas. Calderon did not

know whether TV Azteca had any contracts with Time Warner Cable in Texas. When

asked, “Does TV Azteca provide any programming to the Rio Grande Valley through

Time Warner Cable in Texas,” Calderon responded, “No. My understanding is that, or

what I know, is that TV Azteca, as I said before, gives licenses, other content to Azteca

America, or to AIC. And then what AIC does is unknown to me in relation to other—

cable companies.”

      Calderon clarified that “TV Azteca is the owner of [AIC], and Azteca America is a

brand, which I believe is owned by [AIC].” When shown a logo of Azteca America,

Calderon acknowledged that it used the same logo used by TV Azteca.            Calderon

affirmed that TV Azteca owns the trademark for the logo in Mexico and “also in other



                                              23
countries.” Calderon thought that TV Azteca had registered the trademark for the logo

in the United States. Calderon believed that TV Azteca had given AIC a license to use

the logo.

       The trial court examined excerpts from Chapoy’s deposition provided by

appellants and excerpts provided by the Trevi Parties.9               Chapoy testified that she

“started” with TV Azteca “in September, 19 or 20 years ago.” Chapoy stated that she

had been a director of production for TV Azteca for about a year and then took over in

her current position as director of entertainment. Chapoy agreed that she “launched”

Ventaneando in 1996. Chapoy created other projects for TV Azteca including among

others, Alfa Dance, Corazo Grupero, El Ojo del Huracan, Historias Emgarzadas, and

Vidas al Limite. Chapoy did not recall which shows other than Ventaneando discussed

Trevi and her husband.10 When asked if El Ojo del Huracan discussed Trevi, Chapoy

replied, “Probably, yes.”

       Chapoy agreed that Ventaneando has “been broadcast continuously by TV

Azteca for 16 years” for five days per week. Chapoy affirmed that she had been a

producer for Ventaneando in the past. Chapoy testified that Ventaneando, Ojo del

Huracan, and Vidas al Limite are broadcast in Mexico on Channel 13. Chapoy did not

know whether Ventaneando is also available on Azteca America channels. Chapoy

stated that she receives no compensation from Azteca America. When asked, “What is

Ventaneando America,” Chapoy said, “I don’t know” and denied any involvement in that

        9 Appellants and the Trevi Parties provided some of the same excerpts of Chapoy’s deposition,

and they also each provided different excerpts. We have reviewed both sets and have summarized them
together.
       10   Later, during her deposition testimony, Chapoy denied that she created Ventaneando. She
claimed that “[i]t was Carmen Arizmendi’s idea.” However, Chapoy acknowledged that she is the
“principal” host of the program.


                                                     24
show. However, after the Trevi Parties’ attorney showed Chapoy a document marked

Exhibit No. 2 for purposes of the deposition, Chapoy acknowledged that she had

recently served as the host of the anniversary of Ventaneando on Azteca America.

      Exhibit No. 2 is a press release from Azteca America dated May 10, 2011,

entitled “Azteca America Celebrates 15 Years of the Best Entertainment News Program

on Spanish-Language Television: Ventaneando.”            The document states that

“[t]hroughout the month of May, Azteca America will celebrate the 15-year anniversary

of the best Spanish-language entertainment news program and a pioneer of the

genre—Ventaneando America hosted by Pati Chapoy with her incomparable team of

experts: Daniel Bisogno, Pedro Sola, Atala Sarmiento, and Jimena Perez. The press

release states:

      After 15 years of broadcasting in Mexico and nearly 7 years of airing its
      exclusive version for Spanish-speaking viewers in this country,
      Ventaneando America has earned a reputation for being the first program
      to break celebrity news and show business gossip. “We work very hard to
      find the sort of information that isn’t readily made available in a press
      conference or in interviews.        We investigate what is happening
      everywhere from every angle and that is an enormous challenge,” said
      Chapoy.

      “For Azteca America it is an honor to celebrate Ventaneando, one of the
      most successful and influential programs in Mexico, the United States,
      and other Latin American countries, as led by the outstanding journalist,
      Pati Chapoy, who is an icon in the entertainment world. Congratulations
      on these 15 years of continuous broadcasts and best wishes for continued
      success in the future; this is the only program capable of high-impact
      exclusive coverage of important events and interviews of top stars,” stated
      Alberto Santini Lara, Vice President of Production, Programming, and
      Marketing for Azteca America as well as General Director of Azteca 13
      and Azteca Novelas in Mexico.

      Last week, Pati Chapoy kicked off celebrating “15 Years” of her program
      Ventaneando with a spectacular remodeled set, which she dubbed her
      “casona” (“big house”). “I am happy to be Ventaneando and I feel proud
      of what we have accomplished in the first 15 years. I feel happy to have a

                                             25
       phenomenal team and to continue producing an entertaining program that
       presents clear, truthful, objective, and timely information,” added Pati
       Chapoy.

              ....

In fine print the document stated the following:

       About Azteca America

       Azteca America is the alternative choice in broadcast television for
       Spanish speaking families residing in the United States. Azteca America
       operates in 66 markets nationwide, and can also be seen on DIRECTTV
       Mas Channel 441 (AZA 441) and DISH Network Channel 825. Wholly
       owned by Mexican broadcaster TV Azteca, S.A. de C.V., Azteca America
       has access to the best programming from Azteca’s three national
       networks, including a library with over 200,000 hours of original
       programming and news from local bureaus in 32 Mexican states. The
       network complements Mexican programming with an innovative line-up of
       shows from international producers and distributors to ensure the finest
       programming for Spanish-speaking viewers and unique advertising
       solutions for partners seeking to reach the most dynamic market in the
       country.

       The Trevi Parties’ attorney asked Chapoy whether the press release indicated

that she had hosted the program Ventaneando America. Chapoy agreed that the press

release says she hosted Ventaneando America, and Chapoy stated, “When they ask

me to do a special type of—act as an advisor for something specially, I do it.” The

attorney asked, “Right.    So, what is Ventaneando America,” and Chapoy said, “A

promotion made by Asesores.” The Trevi Parties’ attorney stated, “And when I asked

you earlier, what is Ventaneando America, and you said you don’t know; the truth is you

do know,” and Chapoy replied, “The truth is that I do a lot of promotions. I have been

doing promotions for 16 years, and I don’t remember specifically any of them.” Chapoy

did not know whether the Ventaneando shown on Azteca America is the same or a

different program that is shown on TV Azteca in Mexico.



                                                   26
        Chapoy acknowledged that she is “well-known” in the United States and stated

that she is also “well-known” in Argentina, Brazil, Latin America, “and some other parts

of the world.” When asked why she thought she had “so much recognition or fame in

the United States,” Chapoy said, “Because I have been working for many years as a

journalist, and I started to work about 40 or more years ago with Raul Velasco. And

ever since people know me, I was his assistant. I worked for him for 25 or 30 years.”

The Trevi Parties’ attorney stated that the shows that Chapoy had created and

produced and in which she appears “many of those are broadcast in the United States,”

Chapoy replied, “Okay. I understand—I highly understand that that’s the way it is.” The

Trevi Parties’ attorney asked, “And not only in the United States, but Texas in

particular?” Chapoy responded, “I—I don’t know—I assure you I can—I can assure you

that I am not a systems engineering [technician], so I don’t [know] . . . .”

        Chapoy testified that she did not know that the Trevi Parties lived in McAllen.

Chapoy stated that she did not recall ever saying that she had obtained evidence

supporting her stories about the Trevi Parties from the United States, Chile, and Mexico.

Chapoy denied obtaining any evidence from the United States when researching the

story about the Trevi Parties.

        Chapoy stated that her husband has a Merrill Lynch account in McAllen, Texas.

Chapoy, however, claimed that she had no knowledge of any of the details regarding

the account and had never contributed her money to the account. Chapoy stated that it

was not a joint account and that her husband had merely “[written her] name there,

that’s all.”




                                                 27
        The Trevi Parties provided excerpts of Diaz’s deposition testimony taken on

November 15, 2011. In these excerpts, Diaz testified that Publimax has used the name

of “TV Azteca Noreste” and that the name “TV Azteca Noreste” “belongs to TV

Azteca.”11 Diaz explained that an agreement existed, which allowed Publimax to use

the name “TV Azteca Noreste.” Diaz testified that “TV Azteca Noreste” is used to

identify the northeast region of Mexico in order to identify what area Publimax and TV

Azteca agreed to cover.

        The Trevi Parties’ attorney showed Diaz a document marked “Exhibit No. 3” for

purposes of his deposition. Exhibit No. 3 is a picture of a map purportedly taken from

“Azteca Noreste’s” website with graphs and information written in Spanish. The map

appears to show areas of Coahuila, Nuevo León, “Sur de Texas,” and Tamaulipas.

There are two graphs next to the map. In one graph, the above stated regions are

listed. Under the title “Sur de Texas,” the following Texas cities are listed and then

identified on the map with corresponding numbers: Brownsville, Eagle Pass, Edinburg,

Harlingen, Laredo, McAllen, Mission, Pharr, Port Isabel, Rio Grande, San Benito, and

Zapata. The other graph lists Nuevo Laredo, Tamaulipas, Coahuila, and Sur de Texas

with columns labeled, “Personas,” “Hogares,” “Televidentes,” and “TV Hogares.” With a

final row stating “Total Cobertura.” The graph shows that each region is assigned a

particular number for each category listed. For example, in the category of “Personas,”

Nuevo Leon has 4,352,783, Tamaulipas has 2,602,394, Cohuila has 2,077,627 and the

“Sur de Texas” has 1,63,814 with the “Total Cobertura” of 10,665,618.
        11 The Trevi Parties’ attorney asked Diaz a series of questions asking him to explain who owned
the “trademark” to “TV Azteca Noreste,” Diaz said, “It’s a trademark that doesn’t belong to Publimax, that
belongs to TV Azteca but there’s an agreement so Publimax can use it.” However, when asked if TV
Azteca owned the “trademark” to “TV Azteca Noreste,” Diaz replied, “I already indicated that TV Azteca
Noreste it’s not a trademark. It’s a commercial name.”


                                                       28
       The Trevi Parties’ attorney asked Diaz, “[W]e see that there’s an area for

Coahuila, Nuevo Leon, South Texas, and Tamaulipas, correct,” and Diaz responded,

“That’s correct.” The Trevi Parties’ attorney said, “And underneath the indication of

South Texas, it indicates the cities of Brownsville, Eagle Pass, Edinburg, Harlingen,

Laredo, McAllen, Mission, Pharr, Port Isabel, Rio Grande, San Benito and Zapata,

correct,” Diaz replied, “It’s correct.” The Trevi Parties’ attorney stated, “And there’s an

indication under South Texas that the television viewers—can you tell me what that

number there says,” Diaz replied, “1,583,829.12 Diaz stated that the number for Texas

in the “TV Hogares” column was 576,914. The Trevi Parties’ attorney asked, “Was

there any advertisements run on the TV Azteca Noreste channels for local businesses

or retailers in South Texas,” Diaz responded, “Possibly, yes.”

       Diaz testified that he “thought” that Publimax had done business in Texas by

buying equipment used for broadcasting. Diaz stated that he believed that Publimax

had entered into contracts with persons or companies in Texas.

       In excerpts from his deposition taken on March 8 and 9, 2012, provided by

appellants and the Trevi Parties, Diaz reviewed some of Publimax’s “in-house

documents.”13 Diaz described four of the documents as being Publimax employees’

requests for expenses for travel in Texas. Diaz explained that the employees’ travels




         12 The column where this number appeared for the “Sur de Texas” is “Televidentes.”       No
translation was provided.
        13 The Trevi Parties attached some of the same portions of Diaz’s deposition taken on March 8

and 9, 2012 provided by appellants; however, some of Diaz’s deposition provided by the Trevi Parties
were not included in those excerpts provided by appellants. We have reviewed and summarized the
excerpts of Diaz’s deposition provided by the Trevi Parties and appellants together.

                                                    29
occurred “[b]etween 2005 and 2009. In 2005, for example, there were none. 2006,

2007, and 2008, there were none either. So, it’s 2006 and 2007.”14

        Diaz reviewed a document he identified as “an invoice from Kevin Ler, for the

rent of an apartment” in McAllen in “December of 2006 and January of 2007.” Diaz

explained Publimax employed Ler from 2006 through 2007 and that Ler rented the

apartment in McAllen “[b]ecause at that time there was a project in order to cable the

signal for Publimax.”          Diaz testified that Ler had been assigned to the project by

Publimax and was working on a contract with “Warner,” a cable company in McAllen.15

According to Diaz, Ler’s project was unsuccessful and Publimax abandoned it. When

asked, “Did Publimax ever enter into any sort of written agreement or contract with Time

Warner Cable,” Diaz responded, “Not that I know of.” When asked, “And the signal that

you were attempting to provide over the cable network, was it the Mexican signal,” Diaz

said, “Yes.”

        Diaz stated that “TV Azteca Noreste” is a “commercial name” that is not

registered in Mexico. According to Diaz, “Today, [Publimax does not] use TV Azteca.

They use . . . Azteca Noreste.”16 When asked, “And who owns the rights to the name of

Azteca Noreste,” Diaz replied, “TV Azteca.” Diaz first claimed that there was no specific

agreement regarding Publimax’s use of the name “Azteca Noreste.” However, when

asked, “What allows Publimax to use the name Azteca Noreste,” Diaz responded, “A


        14  It is not clear what Diaz meant when he stated that there was no travel in 2006 and 2007 prior
to stating “So, it’s 2006 and 2007.”
        15   When asked if the company was “Time Warner Cable,” Diaz said, “I think so.”
        16 Appellants’ attorney then stated, “No. Azteca Noreste,” and the interpreter said, “Azteca
Noreste.” We interpret this exchange to mean that Publimax uses the name, “Azteca Noreste,” and we
have deleted “TV” from his response.


                                                        30
contract, a mercantile agreement.” Diaz agreed that the contract was also a licensing

agreement that Publimax has with TV Azteca. Diaz explained that the contract allowed

Publimax “[t]o make air time in the northern part of the Mexican [R]epublic at certain

times for Channels 7 and 13, TV Azteca [C]hannels 7 and 13.”

        Diaz agreed with the Trevi Parties’ attorney when she said, “All right. And Exhibit

No. 3 shows that there are services of the television signal to Coahuila, Nuevo Leon,

South Texas, and Tamaulipas; is that correct?” However, Diaz clarified “that in the

southern part of Texas the signal is only an air signal.” Diaz agreed that Publimax has a

website for “Azteca Noreste” that shows that “there’s a signal provided to the southern

part of Texas.” Diaz claimed it was “just an accident” and said, “It’s not controlled by

Publimax.”     When asked, “But Publimax advertises that its air signal reaches the

southern part of Texas, correct,” Diaz said, “By error, yes.” Diaz acknowledged that

Exhibit No. 3 showed “the number of persons, homes, and televisions that are reached

in the southern part of Texas.”17 Later during his deposition, the Trevi Parties’ attorney

asked Diaz, whether the “coverage area for Publimax’s television broadcast signal [was]

the same [in 2009] as it is today,” Diaz replied, “I suppose so.” The Trevi Parties’

attorney asked, “And in 2009, was Publimax transmitting via air signal to the southern

part of Texas,” Diaz said, “As an accident, not voluntarily.” The attorney stated, “And

my question is whether or not Publimax was transmitting its signal via air, as you

testified earlier, to the southern part of Texas in 2009,” and Diaz replied, “Yes, as an




        17 During Diaz’s deposition, the Trevi Parties’ attorney represented that Exhibit 3 “was obtained
from the website for Azteca Noreste.” This appears to be the same exhibit referenced during Diaz’s
deposition taken on November 15, 2011 and previously explained.


                                                       31
accident.” The attorney explained that she wanted a yes or no response, and Diaz said,

“Yes.”

         Diaz denied that Publimax had solicited advertisers from Texas, but Diaz

acknowledged that Publimax has advertisers from Texas who pay for commercial air

time.    Diaz acknowledged that Publimax had aired commercials from entities or

businesses that are located in Texas from 1994, when it entered its agreement with TV

Azteca, to the present.   Diaz agreed that pursuant to its contract with TV Azteca,

Publimax pays TV Azteca some percentage of the advertising revenues that it receives.

However, according to Diaz, the amount of the percentage is confidential.

         When asked, “Are the programs Ventaneando, or Ojo de Huacan, and La Vidas

al Limite broadcast on the Publimax stations,” Diaz replied, “I think, yes.” Diaz stated

that “Myriam Marlene” was “the representative of the sales agency,” Xoana

Entertainment. When asked if Marlene ever worked for Publimax, Diaz said, “As an

advertising agency.” Diaz testified that Publimax and Marlene had entered a “verbal

agreement” with “the commercial director at that time. . . . [b]etween 2006 and 2007.”

Diaz explained that Marlene “would sell advertising to be broadcasted in Matamoros

and Reynosa.” When asked if she was selling advertising on behalf of Publimax, Diaz

replied, “I think she was selling advertising on behalf of her agency.” Diaz agreed that

the advertising that Marlene sold was to be shown on Publimax stations in Matamoros,

Reynosa, and Monterrey. Diaz thought that Marlene’s advertising agency was located

in McAllen. Diaz stated that Publimax did not have any agreements presently with

advertising agencies in Texas.




                                              32
      Diaz reviewed documents marked as “Exhibit No. 4” for purposes of his

deposition.18 Diaz identified the documents as being “Emails from Myriam Marlene,

directed to the people who were in charge of programming, the advertisers and the

different stations.” Diaz acknowledged that “Marlene identifie[d] herself underneath her

name as TV Azteca Texas.” However, Diaz did not know what “TV Azteca Texas” is.

When asked if Publimax ever allowed Marlene to use “TV Azteca Texas in her dealings

with potential advertisers,” Diaz replied, “Not that I know of.”        Diaz explained that

Marlene “was in charge of production for Mexican customers. She would bring the

customers, or she would include advertising for American customers.”

      The Trevi Parties’ attorney asked Diaz to identify for the record deposition

“Exhibit No. 5.”19          Diaz replied, “It’s a commercial agreement between Xoana

Entertainment and Publimax, in order to be able to broadcast advertising in Reynosa

and Matamoros on Channel 7 . . . and 13.” Diaz read from the agreement the names of

the “advertisers,” which were “Andy’s Kids Place, Bodies Under Construction, C.N.A.[,]

Herbal Nutrition, C.N.A.[,] Herbal Nutrition[,] CrayonMan’s Fun House—CrayonMan’s

Fun House, [and] Excellent Fence.” When asked if those advertisers were from Texas,

Diaz said, “Possibly, yes.”          Diaz clarified that he meant that he was “not too sure”

whether these advertisers were from Texas. Diaz testified that the “client’s address”

was not indicated and the only address in the document was Marlene’s address.

However, when asked if he produced any documents to the Trevi Parties’ attorney for

advertising contracts that were located in Mexico, Diaz replied, “No.” Diaz stated that



      18   These documents are not included in the record.
      19   This exhibit is not included in the record.


                                                         33
he did not “think” that the above listed businesses were still “advertising with Publimax.”

The Trevi Parties’ attorney asked, “You are no longer—Publimax is no longer

advertising for Gonzalez Furniture.”20 Diaz said, “I don’t think so.” The Trevi Parties’

attorney then asked if Publimax was still providing advertising for Pueblo Tires, and

Diaz responded, “No, I’m not sure.”21

        Diaz acknowledged that Publimax had a bank account in Laredo, Texas from

2003 until 2009. According to Diaz, Publimax had no other bank accounts in Texas or

the United States. Diaz acknowledged that Publimax had done business with entities in

Texas regarding the purchase of production equipment during the period of 2005

through 2009. Diaz stated that Publimax had been sued in an unrelated case in Hidalgo

County, Texas. Diaz testified that the case involved Marlene who “felt that [Publimax]

had cut relations with her, had affected her interests.” Diaz recalled that the parties had

settled out of court.

        Diaz stated that Publimax did not have a contract with Echostar, Dish Network, or

Direct TV to provide its signal via satellite to Texas. Diaz thought that at some point,

Publimax had planned to provide its Mexican programming via satellite to Texas

residents. Diaz clarified that “[i]t’s a recent [November 2011] agreement” with “Una Vez

Mas.” According to Diaz, Publimax agreed to “allow” retransmission of its morning

newscast “for a certain period of time.” The newscasts are televised in Monterrey on

“Info 7,” and could be viewed in Dallas and Houston, Texas.22


        20 We note that Gonzalez Furniture was not previously mentioned on the record as being listed in

deposition Exhibit No. 5.
        21 We note that no one had previously mentioned that Pueblo Tires was listed on deposition

Exhibit No. 5.
        22   Diaz agreed that Publimax and Una Vez Mas had a current agreement.

                                                      34
       When asked if Publimax had ever conducted interviews used in programming in

Texas and had ever recorded any footage in Texas, Diaz responded, “Possibly” and

“Probably” yes. Diaz then stated that he did not know what Publimax employee knew

whether Publimax either conducted interviews in Texas or recorded any footage in

Texas.

       Gomez testified that he is an attorney residing in McAllen, Texas with Trevi and

that he is a Mexican citizen.23 Gomez stated that he has a visa that is “in process”

which allows him to reside in the United States. Gomez claimed that he has followed

the same process in the past five years to acquire his visa. Gomez had not traveled to

the United States since “last year,” which was in 2011. Gomez explained that when his

visa is “in the process,” he must wait for the consulate to call him. Gomez has not

travelled to the United States because the consulate has not called him to get his visa.

Gomez stated that he did not recall when his last visa expired but believed that it

expired on December 7, 2011.24 Gomez has never “held resident status” in the United

States.25

       Gomez has never practiced law in the United States and had not practiced law in

Mexico for the past five years. Gomez stated that he last practiced law in Mexico when

he represented Trevi in her criminal case.

       When asked if he had viewed any of the alleged defamatory broadcasts, Gomez

replied,     “Affirmative.       In    my    house      in   McAllen . . . Texas     in   January   or

February . . . . This was in the show Ventaneando where we were defamed, and it was

       23   Gomez said that he has resided at his current address in McAllen for seven months.
       24   Gomez gave his deposition on June 20, 2012.
       25   Gomez did not clarify where he considers his residence to be.


                                                        35
in our home in Texas.”26 Gomez believed that he saw the show in either 2007 or 2008.

Gomez stated that he viewed the broadcast on a television that had a “regular antenna”

and that the channel’s signal was picked up from the air.

       When asked if Roberto Olguin, a Mexican lawyer, made allegedly defamatory

remarks about him while in Texas, Gomez said that he did not know where Olguin was

when he made the remarks. Gomez agreed that all of the remarks allegedly made by

Olguin concerned events occurring in Mexico.

                                        V.     DISCUSSION

       The evidence provided to the trial court in this case undisputedly proves that TV

Azteca’s program, Ventaneando, where the allegedly defamatory statements were

made, was viewed by Texas residents. In fact, a map from the Azteca Noreste website

shows its viewers live in Northern Mexico and South Texas. The map further shows

that in South Texas there were 1,583,829 viewers in 2012. Diaz testified that Publimax

has used the name “TV Azteca Noreste” and that the name belongs to TV Azteca.

From this evidence, we conclude that the trial court could have reasonably found that

TV Azteca and Publimax have advertised on the internet that they have viewers in

South Texas. Furthermore, the trial court did not err in accepting as true TV Azteca and

Publimax’s own advertisement concerning its Texas viewers. Diaz acknowledged that

the coverage area for Publimax’s television broadcast signal in 2009 was the same

coverage area as shown on the map he reviewed during his deposition.                        Chapoy

testified that Ventaneando is shown five days per week. And, Trevi and Gomez both



        26 Gomez later claimed that he viewed the broadcast “at [his] mom’s house on [sic] Sebastian,

Mission, Texas.”


                                                    36
testified that they each saw the program with the allegedly defamatory remarks on their

television sets in Texas.

        In Keeton, the publisher of Hustler Magazine sold “some 10 to 15,000 copies” of

its magazine in New Hampshire each month. 465 U.S. at 772. The United States

Supreme Court held that Hustler Magazine, Inc.’s “regular circulation of magazines in

the forum State was sufficient to support an assertion of jurisdiction in a libel action

based on the content of the magazine.” Id. at 773. Here, the trial court had evidence

that programs broadcast by TV Azteca and Publimax is seen in Texas potentially by

over one million viewers and that these programs form the basis of the Trevi Parties’

defamation suit.       We conclude that broadcasting programs to residents of Texas

supports an assertion of jurisdiction in this case.27 See id.

        Moreover, appellants do not appear to dispute that the program broadcasting the

allegedly defamatory statements was shown or viewed in Texas. Appellants, instead,

merely claim that the broadcasting by Publimax of TV Azteca’s programs to Texas was

due to a technical glitch and that they are unable to control or fix this glitch. Thus,

appellants argue they have not purposefully directed their activities to Texas despite

Publimax’s broadcasts of TV Azteca’s programming to Texas residents. We disagree




          27 We note that other jurisdictions have held that “A defendant expressly aims a defamatory

statement at a particular state if he has in some fashion ‘entered’ the state, for example by broadcasting
or distributing the statement there.” Bank Express, Int’l v. Kang, 265 F. Supp. 2d 497, 506 (E.D.Pa. 2003)
(citing Imo Industries, Inc. v. Kiekert AG, 155 F.3d 265 (3d Cir. 1998); Indianapolis Colts, Inc. v.
Metropolitan Baltimore Football Club, 34 F.3d 410, 412 (7th Cir.1994)); see Massey Energy Co. v. United
Mine Workers, 69 Va. Cir. 118, 121 (2005) (concluding that because “the advertisement was broadcast
into Virginia” that “alone [was] a sufficient basis [for asserting] jurisdiction under [Virginia’s long-arm]
statute); see also Smith v. Holland, Civ., No. 4-2349, 2004 WL 1858041, at * 2 (E.D.Pa. Aug. 18, 2004)
(“In defamation cases, the defendant “enters” the forum state by broadcasting or publishing the
defamatory statement there.”).


                                                        37
with appellants because the evidence supports a conclusion that appellants

purposefully directed their activities at Texas as explained further below.

       Calderon testified that TV Azteca has attempted to enter the broadcast industry

in Texas and owns a subsidiary knows as Azteca America. Both TV Azteca and Azteca

America use the same logo, and TV Azteca owns the trademark for the logo in Mexico.

Evidence was presented that Azteca America has a show entitled Ventaneando

America and that Chapoy hosted that program for Azteca America when it celebrated

the fifteenth anniversary of Ventaneando.

       A press release from Azteca America regarding Chapoy’s appearance states that

Azteca America targets Spanish speaking families in the United States, operates in

sixty-six markets nationwide, and can be seen on “DIRECTTV” and “DISH Network.”

The press release sets out that “Azteca America has access to the best programming

from Azteca’s three national networks, including a library with over 200,000 hours of

original programming and news from local bureaus in 32 Mexican states.” The press

release further states that Ventaneando America had been broadcast on Azteca

America for nearly seven years and had been broadcast in Mexico for fifteen years. In

fact, Chapoy, who claimed to only host the Ventaneando shown in Mexico, remarked in

the press release, “We work very hard to find the sort of information that isn’t readily

made available in a press conference or in interviews.           We investigate what is

happening everywhere from every angle and that is an enormous challenge.” Chapoy

makes no distinction between Ventaneando America and Ventaneando. In the press

release, Alberto Santini Lara, the vice president of production, programming and

marketing for Azteca America and the general director of Azteca 13, is quoted as stating



                                                38
that Ventaneando is “one of the most successful and influential programs” in the United

States and Mexico.

        Calderon testified that TV Azteca gave AIC, an American corporation, a content

license allowing AIC to broadcast Ventaneando in the United States. Calderon stated

that AIC uses its content license given to it by TV Azteca to market itself in the United

States. From this evidence, and the evidence that TV Azteca and Publimax advertised

South Texas as one of its viewership markets, the trial court could have reasonably

found that TV Azteca and Publimax intended for Texas viewers to watch its programs,

including Ventaneando.28

        In its 2005 Annual Report, TV Azteca stated:

        The programs produced in-house by TV Azteca have a higher average
        cost than purchased programs. TV Azteca seeks to offset its production
        costs by selling its in-house programs outside of Mexico. In 2003, 2004,
        and 2005, TV Azteca sold approximately 27,111; 23,905; and 24, 513
        hours (including 6,467 hours per year, estimated to have been sold to
        EchoStar), respectively, of in-house produced programming, resulting in
        sales of 161 million Pesos, 131 million Pesos (US $13 million)(nominal),
        and 101 million Pesos (US [$]9.1 million)(nominal), respectively.




        28 The burden is on appellants to provide evidence that AIC and Azteca America did not show the
same Ventaneando program containing the alleged defamation in Texas. See Moki Mac River
Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007); BMC Software Belgium, N.V. v. Marchand, 83
S.W.3d 789, 793 (Tex. 2002); El Puerto de Liverpool, S.A. de C.V. v. Servi Mundo Llantero, S.A. de C.V.,
82 S.W.3d 622, 628 (Tex. App.—Corpus Christi 2002, pet. dism’d w.o.j.). There is sufficient evidence in
the record to support a finding that the programs viewed by the Trevi Parties in Texas were shown
pursuant to TV Azteca’s agreement with AIC and Azteca America. Thus, we conclude that this is another
basis that supports the trial court’s denial of their special appearance. We further note, that when given
the opportunity, appellants’ deposition witnesses would not or could not explain the relationship between
TV Azteca, AIC, Publimax, TV Azteca Noreste, and Azteca America sufficiently to support a finding that
these entities did not all provide either advertising or programming to Texas residents concerning the
Ventaneando program. Moreover, Chapoy claimed that she is well-known in the United States. The trial
court may have also questioned how Chapoy, who claimed to have only aimed her programs to Mexican
residents, could be well-known in a country that she claims she has purposefully avoided directing her
programs to.


                                                       39
Also, in March, 2000, TV Azteca executed a “programming contract with EchoStar” to

deliver a satellite feed of Azteca 13 programming to EchoStar. TV Azteca made more

than two million dollars from the deal in 2003, 2004, and 2005.

      Taken together, we conclude that the above-mentioned evidence supports a

finding that Ventaneando is targeted to Spanish speaking viewers in the United States.

This evidence, when combined with the undisputed evidence that TV Azteca can been

viewed by South Texas residents, establishes that TV Azteca and Publimax have

purposefully directed their programs, including Ventaneando, to Texas.

      TV Azteca and Publimax’s regular broadcasts of its programs to potentially

thousands of Texas viewers cannot be characterized as random, isolated, or fortuitous.

See Keeton, 465 U.S. at 774. Appellants claim that this so-called “spillover” into Texas

is merely fortuitous.   However, as explained, the evidence presented belies their

argument.    Therefore, we conclude that Publimax’s and TV Azteca’s purposeful

broadcasts of its programs in Texas satisfy the minimum contacts required by the due

process clause.

      In Keeton, the United States Supreme Court stated that Hustler Magazine, Inc.

“chose to enter the New Hampshire market”; thus, Hustler Magazine, Inc. could have

been “charged with knowledge of [New Hampshire’s] laws and would have claimed the

benefit of them if it had a complaint against a subscriber, distributer, or other

commercial partner.” Id. at 779. Here, there is evidence that TV Azteca and Publimax

chose to enter the Texas market by broadcasting to Texas and according to Diaz,

Publimax has advertisers from Texas who pay for commercial air time and that

Publimax has aired commercials from entities or businesses located in Texas from



                                              40
1994, when it entered its agreement with TV Azteca, until the present.         Diaz also

testified that TV Azteca received some percentage of the advertising revenues that

Publimax receives pursuant to their contract. Moreover, in its 2007 annual report, TV

Azteca documented that it had entered a contract with Alta Empresa in December 2001

wherein Alta Empresa agreed to commercialize and sell TV Azteca throughout the world

and initially, Alta Empresa was only allowed to sell TV Azteca’s programming in the

United States. TV Azteca would receive “99% of the net profits resulting from the

commercialization and sale of its programming outside of Mexico.” Also, the report

states that because TV Azteca’s in-house produced programs have a higher average

cost of production than purchased programs, TV Azteca intended to “offset its

production costs by selling its in-house produced programs outside of Mexico.” Taking

the evidence together, the trial court could have found that TV Azteca intended to profit

through its broadcasts directed to Texas.     Thus, we conclude that TV Azteca and

Publimax can be charged with knowledge of the laws of Texas, and we have no doubt

that they would have claimed the benefit of them if they had had a complaint regarding

its programs or the advertisers in the Texas market.

      Appellants argue that under Calder, the defamatory statements must have had

some connection with Texas. See Calder, 465 U.S. at 788–89. However, in Keeton,

the plaintiff was not from New Hampshire, and the Supreme Court did not find the actual

statements made about the plaintiff in the magazine, which arguably had no connection

to New Hampshire, relevant to its jurisdictional analysis. See Keeton, 465 U.S. at 772

(stating that the plaintiff was a New York resident and that her only connection with New

Hampshire was “the circulation there of copies of a magazine that she assist[ed] in



                                              41
producing”). In fact, the sole reason the plaintiff in Keeton sued in New Hampshire was

due to New Hampshire’s six-year statute of limitations.29 Id. at 773. The Keeton Court

stressed that in some cases it might be relevant to consider the plaintiff’s residence in

the forum because the “Plaintiff’s residence may be the focus of the activities of the

defendant out of which the suit arises.” Id. at 780. However, in Keeton, the Court did

not find the plaintiff’s residence to be relevant to its inquiry. Id. at 779 (“[W]e have not to

date required a plaintiff to have ‘minimum contacts’ with the forum State before

permitting that State to assert personal jurisdiction over a nonresident defendant. On

the contrary, we have upheld the assertion of jurisdiction where such contacts were

entirely lacking.”).30 We find no support in Keeton that leads to a conclusion that when

defamatory statements are purposefully directed at a forum, we must consider what was

said in our minimum contacts determination. We also note that in Keeton, the “bulk” of

the plaintiff’s “alleged injuries had been sustained outside New Hampshire.” Id. at 773.

       Moreover, the United States Supreme Court in Calder merely considered the

contents of the alleged defamation in order to link the defendants to the forum. Calder,
465 U.S. at 790 (explaining that the defendants’ “intentional, and allegedly tortious,

actions were expressly aimed at California” and the defendants’ each knew that the

article “would have a potentially devastating impact upon respondent [the plaintiff]” in

California). The Calder Court did not establish per se that the defamatory statements if

made in or directed at the forum must concern activities of the defamed person in that

       29 New Hampshire was the only state where the plaintiff’s suit would not have been time-barred

when she filed it. Calder, 465 U.S. at 773.
       30 In Keeton, the Supreme Court emphasized that the “tort of libel is generally held to occur
wherever the offending material is circulated” and that the “communication of the libel may create a
negative reputation among residents of a jurisdiction where the plaintiff’s previous reputation was,
however, small, at least unblemished.” Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777 (1983).


                                                    42
state.31 See generally id. The Court could not find that the defendants had made the

alleged defamatory statements in California, the forum state, because South, one of the

defendants, undisputedly wrote the complained-of article in Florida and Calder, as the

editor, “reviewed and approved the initial evaluation of the subject of the article and

edited it in its final form” in Florida.32 Id. at 786.

        We agree with appellants that the focal point of our analysis should not be on

where the plaintiffs felt the harm caused by the defamation if the defendants have not

directed the publication or broadcast at the forum. However, we have concluded that

appellants in this case purposefully directed their programs wherein the allegedly

defamatory statements occurred to Texas residents. Thus, we have not considered the

Trevi Parties’ injury or residence in our analysis because it is not relevant.33

        We also conclude that our decision in this case is consistent with Clemens v.

McNamee, 615 F.3d 374, 380 (5th Cir. 2010) because we have concluded that

appellants’ allegedly defamatory actions were purposefully directed to Texas.                              In

Clemens, the Fifth Circuit Court of Appeals, applying Calder, stated that the emphasis in

a libel cause of action when the defamatory statements are not made in or directed at



        31 The issue in Calder was whether jurisdiction was proper in California even though the
defendants, a reporter and an editor, wrote and edited the article in Florida. Calder v. Jones, 465 U.S.
783 (1984). The decision did not address jurisdiction over the publishers of the magazine wherein the
alleged defamation occurred. However, Keeton, did address the publisher of a magazine that had
allegedly contained defamatory statements and that was sold to residents of New Hampshire. Keeton,
465 U.S. at 772.
        32 South’s contacts with California consisted of frequent business trips to California, and phone
calls to sources in California. Calder had been to California only once or twice on a pleasure trip. Calder,
465 U.S. at 786.
        33    As previously explained, the Keeton Court recognized that the plaintiff’s residence may be
relevant to a minimum contacts analysis because the relationship between the defendant and the
plaintiff’s residence may “enhance” the defendant’s contacts with the forum state, especially if the
plaintiff’s residence is the focus of the defendant’s activities related to the suit. Keeton, 465 U.S. at 780.


                                                         43
Texas is on whether Texas was the focal point of the story. Id. Again, in Clemens, the

issue did not concern the publishers of a magazine or the broadcasters of a television

program or channel purposefully directing its broadcasts to Texas.           Instead, the

defendant was an individual who made statements about Roger Clemens in New York

and Canada. Id. at 377. Thus, the court applying Calder held that the defendant’s

statements were not “aimed at or directed to Texas, and were not made in Texas.” Id.

In this case, appellants produced and broadcast a program containing the allegedly

defamatory statements about the Trevi Parties that was shown in Texas and directed

the broadcast to Texas residents.

       Once the Trevi Parties pleaded sufficient allegations bringing Chapoy within the

provisions of the Texas long-arm statute, the burden shifted to her. See BMC Software,
83 S.W.3d at 793.     Here, appellants have not contended on appeal that the Trevi

Parties failed to plead sufficient allegations to bring them under the Texas long-arm

statute.   Therefore, the burden was on Chapoy to negate all bases of personal

jurisdiction alleged by the Trevi Parties. See Moki Mac River Expeditions, 221 S.W.3d

at 574; BMC Software, 83 S.W.3d at 793; El Puerto de Liverpool, S.A. de C.V., 82
S.W.3d at 628.     Thus, Chapoy had the burden of establishing that jurisdiction is

inappropriate under the minimum contact analysis.

       The Trevi Parties’ alleged in their live pleading that Chapoy purposefully directed

her allegedly tortious activities to residents of the State of Texas and that the causes of

action asserted by them arose from and/or were connected with Chapoy’s purposeful

acts. As stated above, the evidence shows that TV Azteca and Publimax purposefully

directed broadcasts of their programs to Texas—Ventaneando wherein the allegedly



                                               44
defamatory statements were made. The Trevi Parties alleged that Chapoy produced a

television program where she made and reported defamatory statements that were

directed at residents of Texas.

      When given the opportunity at her deposition to provide evidence negating the

Trevi Parties’ allegations, Chapoy claimed ignorance. Chapoy claimed that although a

press release indicated that she had hosted a program celebrating the fifteenth

anniversary of Ventaneando and the seventh anniversary of Ventaneando America, she

did not know when she hosted Ventaneando America and she did not know that she

was participating in a television program that is aired in the United States on Azteca

America. And, when confronted with the press release explaining that she had hosted

the show to celebrate her show’s anniversary, she claimed that she just does what she

is told to do and that she does not remember the specifics of the “promotions” she does.

Chapoy also claimed that she was not aware of whether Ventaneando America is the

same program as Ventaneando. Moreover, as stated above, the evidence shows that

the two programs are similar if not the same.

      We disagree with appellants’ argument that under Calder and Clemens, Texas

courts do not have jurisdiction over Chapoy. The Clemens court reasoned that the non-

resident defendant’s statements were not adequately directed at Texas and were not

made in Texas. The court explained that it found the reasoning in Revell v. Lidov, 317
F.3d 467, 469 (5th Cir. 2002) instructive and quoted Revell’s holding that the

defendant’s statements were “not directed at Texas readers as distinguished from

readers in other states. [And that] Texas was not the focal point of the article or the

harm suffered.” Clemens, 615 F.3d at 379. The Clemens court stated that the question



                                                45
before it was whether the defendant who allegedly defamed Clemens “aimed or

directed” his statements to Texas. Id. The court found that the defendant did not make

the statements in Texas and the defendant did not direct his statements to Texas

residents.34 Id.

       However, in this case, the program and statements were directed to Texas

residents as explained above. Trevi testified that she had been approached in Texas by

reporters from TV Azteca and had seen on TV Azteca that reporters were at her

mother’s home in McAllen. Trevi had avoided these reporters. From this evidence the

trial court could have found that research had been conducted in Texas to produce the

complained-of television show. Chapoy stated in her affidavit that the complained-of

reports were investigated, written, and prepared in Mexico, and Chapoy denied using

sources in Texas in order to acquire information for her show.             The Trevi Parties

provided to the trial court an email from Chapoy requesting to interview Trevi, and as

stated above, there was some evidence that reporters had followed Trevi and been at

her mother’s home. From this evidence, the trial court could have inferred that Chapoy

contacted Trevi while she was in Texas to conduct research and that other reporters

had been in Texas doing research for Chapoy’s program. Even though Chapoy denied

that she did any research for the program at issue in Texas or that she used any

sources in Texas, we must presume that the trial court resolved all factual disputes in

favor of its ruling. See Glattly, 177 S.W.3d at 445. As to the final Calder element, Trevi

testified that she and her children felt the harm of the alleged defamation in Texas.

Calder, 465 U.S. at 790.

        34 The defendant in Clemens made his complained-of statements in New York and Canada and

not in Texas. Clemens, 615 F.3d at 380.


                                                  46
       Based on the evidence presented, the trial court could have reasonably found

that Chapoy knew that her program would be viewed on TV Azteca by Texas residents.

We conclude that the evidence supports a finding that Chapoy directed the statements

she made on Ventaneando to residents of Texas. Therefore, Chapoy has not met her

burden to overcome the strong presumption that Texas courts have jurisdiction over her

in this case. See Moki Mac River Expeditions, 221 S.W.3d at 574; BMC Software, 83
S.W.3d at 793; El Puerto de Liverpool, S.A. de C.V., 82 S.W.3d at 628.

       We also conclude that jurisdiction over appellants in Texas would not offend

traditional notions of fair play and substantial justice because “[t]here is not unfairness in

calling [them] to answer for the contents of” their programming and broadcasts

wherever a substantial number of viewers are able to access it. Keeton, 465 U.S. at

781.     Finally, the Texas long-arm statute allows jurisdiction over non-resident

defendants who commit a tort in Texas. TEX. CIV. PRAC. & REM. CODE ANN. § 17.042.

Here, the Trevi Parties have alleged that appellants committed several torts in Texas

when they broadcast the allegedly defamatory statements. Because the Texas long-

arm statute reaches as far as the Constitution allows, and we have concluded that

appellant purposefully directed their broadcasts at Texas, we conclude that, as set out

in Keeton, all the requisites for personal jurisdiction in Texas are present. See id. at

774–75. We overrule appellants’ first and second issues contending that the trial court

reversibly erred by denying their special appearances and finding that it had specific

jurisdiction over appellants.35 We likewise overrule appellants’ fourth issue that the trial


       35 Because we have determined that the requirements of specific jurisdiction have been met in
this case, we need not address appellants’ third issue regarding whether the general jurisdictional
requirements have been met. See TEX. R. APP. P. 47.1.


                                                    47
court reversibly erred by finding that exercising personal jurisdiction over appellants

would not offend traditional notions of fair play and substantial justice. See id. at 781

(“[T]here is no unfairness in calling [a defendant] to answer for the contents of [its]

publication wherever a substantial number of copies are regularly sold and

distributed.”).

                                         VI.     OBJECTIONS

        By their fifth issue, appellants complain about the trial court’s overruling their

objections to evidence presented by the Trevi Parties in response to appellants’ special

appearance. We did not consider much of the complained-of evidence for purposes of

our analysis. Thus, we will only address the relevant objections to the evidence we

have considered in our analysis.

        Appellants’ challenge the trial court’s consideration of Sunday’s deposition

testimony regarding Publimax’s and TV Azteca’s sale of advertising space to Texas

businesses. However, Diaz also testified that Publimax has advertisers from Texas who

pay for commercial air time and that Publimax has sold advertising space to Texas

businesses since 1994 when it entered into the contract with TV Azteca. Therefore, we

need not consider Sunday’s testimony for purposes of this appeal. Accordingly, we

need not address appellants’ contention that the trial court improperly considered

Sunday’s deposition testimony as it is not dispositive. See TEX. R. APP. P. 47.1.36


        36  Patti Sunday testified by deposition that she is an “ad agent” and that Publimax and TV Azteca
offered to sell her ad space for her Texas clients from 2005 to 2009. Sunday stated that people claiming
to be representatives of Publimax came to her McAllen office asking her to buy ad space for her clients.
Although she was still researching whether she actually bought ad space, Sunday recalled that she had
and that “it was something to do with soccer.” Sunday stated that she was aware that Publimax was “in
the marketplace” to “obtain advertising revenue” from Texas businesses and that “people were buying”
ads from Publimax. Sunday did not have personal knowledge regarding the amount of revenue Publimax
received from selling ads to Texas businesses. Sunday stated, “But at the time, they were coming in and
saying, if they were honest, you know, ‘We’re here,’ and ‘So and so is buying from us,’ and ‘So and so is

                                                       48
        Appellants also challenge the trial court’s consideration of Diaz Deposition

Exhibit No 3. Appellants, citing PHC-Minden, L.P. v. Kimberly-Clark Corp., 235 S.W.3d
163, 169–70 (Tex. 2007), argue that the trial court should have granted their objection

to Diaz Deposition Exhibit No. 3 on the basis that the map was dated 2012, which

occurred after the lawsuit had been filed. In PHC-Mindon, the Texas Supreme Court

analyzed whether Texas had general jurisdiction over the non-resident defendant. Id. at

171. In its analysis, the court stated that general jurisdiction has a “more demanding

minimum contacts analysis” and described general jurisdiction as a “dispute-blind”

analysis in contrast to specific jurisdiction which focuses on whether the dispute is

“arising out of or related to the defendant’s contacts with the forum.” Id. at 168. The

court then determined that when a court reviews evidence regarding general

jurisdiction, “the relevant period ends at the time suit is filed.” Id. at 169. Thus, based

solely on this case, appellants argue the trial court could only review the evidence that

related to events occurring before the Trevi Parties filed suit in this case.

        However, as stated above, the PHC-Mindon court based its holding on whether

Texas had general jurisdiction over the non-resident defendant.                      The court did not

address cases where specific jurisdiction is at issue. In fact, the PHC-Mindon court

stated its reasoning as follows: “[G]eneral jurisdiction is dispute-blind; accordingly, and

buying from us.’”

         Sunday explained that Miriam Morales represented Publimax and TV Azteca during the time that
they were offering to sell her ad space. Sunday testified that she referred to the people, such as Morales,
as employees of Publimax and TV Azteca because in her industry that is how she refers to “the person
[that she] does business with to place an order to get [her] customers on the air.” However, Sunday had
no personal knowledge of how such people were paid or if they were considered employees under
Mexican law.

       According to Sunday, TV Azteca had a business office and a small production studio in McAllen.
Sunday stated that she visited the studio and that it was located on “a little side industrial street off of
Jackson Road.” Sunday did not know whether this “studio/business” office still existed.


                                                        49
in contrast to specific jurisdiction, the incident made the basis of the suit should not be

the focus in assessing continuous and systematic contacts—contacts on which

jurisdiction over any claim may be based.” Id. at 170. The court made no finding

regarding specific jurisdiction. See generally id.

        Here, the trial court found that Texas has specific jurisdiction over appellants,

and we have affirmed the denial of appellants’ special appearance on that basis.

Appellants have not cited any authority supporting a basis for the trial court to have

sustained their objection to Diaz Deposition Exhibit No. 3 for purposes of analyzing

whether Texas has specific jurisdiction over them.                     See TEX. R. APP. P. 38.1(i).

Therefore, we conclude that the trial court did not abuse its discretion in overruling

appellants’ objection.37 As to all of the other objections to different portions of the

record, as previously stated, we have not considered the objected-to evidence for

purposes of our analysis. Thus, to the extent the trial court committed error, it was

harmless. We overrule appellants’ fifth issue.

                                           VII.    CONCLUSION

        We affirm.

                                                                   ____________________
                                                                   ROGELIO VALDEZ
                                                                   Chief Justice


Delivered and filed the
30th day of January, 2014.




        37Whether the trial court improperly considered the exhibit for its general jurisdiction analysis is
not relevant to our determination that the trial court properly found specific jurisdiction. Thus, we need not
address that claim. See TEX. R. APP. P. 47.1.


                                                         50